

116 SRES 239 ATS:  Designating June 2019 as “Great Outdoors Month”.
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 239IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Daines (for himself, Mr. Peters, Mr. Gardner, Mrs. Shaheen, Mr. Risch, Ms. Hirono, Mr. Cramer, Ms. Klobuchar, Mr. Crapo, Mr. Heinrich, Mr. Hoeven, Mr. King, and Ms. Ernst) submitted the following resolution; which was considered and agreed toRESOLUTION Designating June 2019 as Great Outdoors Month.
	
 Whereas hundreds of millions of people in the United States participate in outdoor recreation annually;
 Whereas Congress enacted the Outdoor Recreation Jobs and Economic Impact Act of 2016 (Public Law 114–249; 130 Stat. 999) to assess and analyze the outdoor recreation economy of the United States and the effects attributable to the outdoor recreation economy on the overall economy of the United States;
 Whereas the Outdoor Recreation Satellite Account released in September 2018 by the Bureau of Economic Analysis of the United States Department of Commerce shows that outdoor recreation contributed more than $412,000,000,000 of current-dollar gross domestic product to the economy of the United States in 2016, comprising approximately 2.2 percent of the current-dollar gross domestic product;
 Whereas the Outdoor Recreation Satellite Account shows that the outdoor recreation sector experienced faster growth in real gross output, compensation, and employment than the overall economy in 2016, while also providing 4,546,000 jobs across the country;
 Whereas the Consolidated Appropriations Act of 2019 (Public Law 116–6) encouraged the Department of Commerce to continue its work with the Outdoor Recreation Satellite Account;
 Whereas regular outdoor recreation is associated with positive health outcomes and better quality of life;
 Whereas outdoor recreation is part of the national heritage of the United States; and Whereas June 2019 is an appropriate month to designate as “Great Outdoors Month” to provide an opportunity to celebrate the importance of the great outdoors: Now, therefore, be it
	
 That the Senate— (1)designates June 2019 as Great Outdoors Month; and
 (2)encourages all people in the United States to recreate in the great outdoors in June 2019 and year-round.